Case: 13-60920      Document: 00512833144         Page: 1    Date Filed: 11/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60920
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 11, 2014
BALJIT SINGH,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 197 055


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Baljit Singh, a native and citizen of India, petitions this court for review
of the Board of Immigration Appeals’ (BIA) decision denying his sixth motion
to reopen his removal proceedings.           He contends that the BIA abused its
discretion in denying his motion to reopen as untimely and numerically barred
because he was seeking asylum based on the clear probability of widespread
political and religious persecution he and his wife would face upon his removal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60920     Document: 00512833144     Page: 2   Date Filed: 11/11/2014


                                  No. 13-60920

to India. Singh has not shown that the BIA abused its discretion in concluding
that he failed to establish that his motion to reopen fell within an exception to
the time and numerical limitations on such motions. See Panjwani v. Gonzales,
401 F.3d 626, 632-33 (5th Cir. 2005).
      Singh also contends that the BIA abused its discretion in refusing to
equitably toll the time and numerical limitations on motions to reopen based
on the ineffective assistance of his prior attorneys and declining to exercise its
sua sponte authority to reopen his removal proceedings so that he could pursue
adjustment of status based on his marriage to a United States citizen. Because
8 C.F.R. § 1003.2(a) provides the BIA with complete discretion in determining
whether to sua sponte reopen removal proceedings, this court lacks jurisdiction
to review Singh’s challenge to the BIA’s refusal to do so. See Ramos-Bonilla v.
Mukasey, 543 F.3d 216, 219-20 (5th Cir. 2008). Further, Singh’s claim that the
time and numerical limitations should have been equitably tolled based on the
ineffective assistance of his prior attorneys is, in essence, a claim that the BIA
should have exercised its discretion to reopen the removal proceedings sua
sponte based on the equitable tolling doctrine. See id. at 220. Because the BIA
had complete discretion to deny Singh’s equitable tolling request, this court
lacks jurisdiction to review the BIA’s decision. See id.
      Finally, to the extent Singh argues that the BIA’s refusal to equitably
toll the time and numerical limitations and reopen his removal proceedings
violated his due process rights, his argument is unavailing. This court “has
repeatedly held that discretionary relief from removal, including an
application for an adjustment of status, is not a liberty or property right that
requires due process protection.” Ahmed v. Gonzales, 447 F.3d 433, 440 (5th
Cir. 2006); see also Altamirano-Lopez v. Gonzales, 435 F.3d 547, 550-51 (5th
Cir. 2006).



                                        2
    Case: 13-60920   Document: 00512833144     Page: 3   Date Filed: 11/11/2014


                                No. 13-60920

      Accordingly, Singh’s petition for review is DENIED in part and
DISMISSED in part for lack of jurisdiction. Singh’s renewed request for a stay
of removal is DENIED. The respondent’s request for summary disposition is
DENIED as moot.




                                      3